Citation Nr: 1031631	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  03-21 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the 
service-connected right knee disability initially manifested by 
the residuals of a right meniscectomy prior to October 12, 2004 
and as manifested by the residuals of a total knee replacement 
beginning on that date.

2.  Entitlement to a rating in excess of 10 percent for service-
connected degenerative arthritis of the right knee from September 
13, 2001 to March 22, 2006.




WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from August 1982 to January 
1985.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the RO that 
denied the Veteran's claim for a rating in excess of 30 percent 
for service-connected disability manifested by status post 
meniscectomy of the right knee.  

In October 2004, the Veteran underwent a right total knee 
replacement at VA.  The Veteran underwent another total right 
knee arthroplasty in March 2006.

In a February 2005 rating decision, the RO assigned a separate 
rating of 10 percent for service-connected right knee arthritis, 
beginning on September 13, 2001.  This rating was subsequently 
discontinued effective on March 22, 2006.  

In June 2004, June 2005 and November 2008, the Board remanded the 
case to the RO for additional development of the record.  The 
case also was remanded in July 2008 so that another hearing could 
be scheduled at the RO.  

The Veteran appeared for a videoconference hearing held before 
the undersigned Veterans Law Judge in September 2008.  

A hearing had been held in November 2003 before a former Veterans 
Law Judge who is retired from the Board.  Transcripts of both 
hearings are associated with the claims file.



FINDINGS OF FACT

1.  The service-connected residuals of the right knee 
meniscectomy is shown to have been productive of no more than 
severe instability or recurrent subluxation prior his 
arthroplasty performed in March 2006.

2.  For the period beginning on September 13, 2001, and prior to 
when the Veteran underwent his right knee arthroplasty, the 
service-connected right knee arthritis is shown to have been 
productive of a disability picture manifested by severe 
functional loss due to pain and during flare-ups that more nearly 
approximated that of restriction of flexion to 15 degrees.  

3.  The service-connected status post total knee replacement is 
shown to be productive of a disability picture that more nearly 
approximated that of chronic residuals of severe painful motion 
and weakness beginning in May 2007.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in excess of 
30 percent for the service-connected status post right knee 
meniscectomy based on instability and recurrent subluxation have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71 including Diagnostic Code 5257 (2009).

2.  The criteria for the assignment of an evaluation of 30 
percent for the service-connected right knee arthritis for the 
period beginning on September 13, 2001 up to when the Veteran 
underwent the right knee arthroplasty have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71 including Diagnostic Codes 5003, 5260 (2009).

3.  The criteria for the assignment of an evaluation of 60 
percent for the service-connected residuals of the right knee 
arthroplasty beginning on May 1, 2007 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71 including Diagnostic Code 5055 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

VCAA applies to the instant claims.  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 23353 
(Apr. 30, 2008)).  

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that the 
notice requirements of the VCAA applied to all 5 elements of a 
service connection claim (i.e., to include the rating assigned 
and the effective date of award).  

VCAA also requires generic notice, that is, the type of evidence 
needed to substantiate the claim, namely, evidence demonstrating 
a worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings are assigned.  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

January 2002, June 2004, December 2005, August 2006, and December 
2008 letters provided the Veteran with notice of VA's duties to 
notify and assist him in the development of his claims consistent 
with the laws and regulations outlined above.  

In this regard, these letters informed him of the evidence and 
information necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of his 
claims, and the assistance that VA would provide to obtain 
information and evidence in support of his claims.  He was also 
given general notice regarding how disability ratings are 
assigned, disability ratings, and effective dates of awards.

Although complete notice was not provided prior to the initial 
adjudication of the claim, he was fully informed of what evidence 
was needed to substantiate his claims.  

Hence, the Veteran is not prejudiced by the timing.  The Veteran 
has been given ample opportunity to present evidence and argument 
in support of his claims.  The case was also readjudicated after 
all notice was given (see April 2010 Supplemental Statement of 
the Case).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the Supreme Court 
reversed the case of Sanders v. Nicholson, 487 F.3d 881 (2007), 
which had held that any error in VCAA notice should be presumed 
prejudicial and that VA must always bear the burden of proving 
that such an error did not cause harm.  In reversing Sanders, the 
Supreme Court in essence held that - except for cases in which VA 
has failed to inform the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki, 129 S. Ct. at 1704-06.  The 
Veteran has not alleged that he was prejudiced with respect to 
the notice provided or the timing. 

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  

The Veteran's service treatment records are associated with his 
claims file, and VA has obtained all pertinent/identified records 
that could be obtained.  The RO arranged for VA examinations.  
The examinations are adequate for rating purposes.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  VA's duty to assist is met.  
Accordingly, the Board will address the merits of these claims.


Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if the 
disability picture more closely approximates the criteria for the 
higher rating; otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
severity, it is necessary to consider the complete medical 
history of the Veteran's disability. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate 
ratings may be assigned for separate periods of time based on the 
facts found.  This practice is known as "staged" ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The following 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for different 
time periods.  

When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in the claimant's favor.  
38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the 
Board is responsible for determining whether the preponderance of 
the evidence is against the claim.  If so, the claim is denied; 
if the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The RO granted service connection for a right knee disability in 
a March 1985 rating decision and assigned a rating of 10 percent 
rating.  

In a March 1990 rating decision, the RO increased the rating to 
20 percent.  The RO then increased rating to 30 percent in a July 
1997 rating decision.

During the course of the current appeal, a February 2005 rating 
decision awarded a separate 10 percent rating for arthritis of 
the right knee, effective on September 13, 2001; followed by a 
temporary total rating was assigned based on convalescence from 
October 12, 2004, to December 1, 2004; a 30 percent rating was 
assigned effective on December 1, 2004, under Diagnostic Code 
5257 which is the maximum rating under this code.  

In a separate rating action, in April 2006, the RO also awarded a 
temporary total rating for convalescence following surgical 
treatment from March 22, 2006, to May 1, 2006, and a 100 percent 
rating was assigned thereafter for 1 year under Diagnostic Code 
5055 for total knee replacement.  Effective May 1, 2007, a 30 
percent rating was assigned under Code 5055, which is the minimum 
rating assigned following total knee replacement.

The Veteran asserts that the service-connected status post right 
total knee replacement and right knee arthritis warrant a higher 
rating higher than currently assigned.  

At a March 2002 VA examination, the Veteran complained of right 
knee pain, stiffness and occasional weakness, but denied 
fatigability or lack of endurance.  He reported that his knee 
felt swollen at times.  He denied flare-ups but had increased 
pain with walking or standing.  He occasionally wore a brace, but 
not at work as this interfered with his functioning.  He had 
difficulty at work going up and down ladders secondary to knee 
pain.  

The examination of the right knee revealed that extension was to 
0 degrees and flexion was to 120 degrees with discomfort and 
stiffness at the end range.  There were mild discomfort along the 
medial joint line and patellar grind.  There was mild to moderate 
lateral collateral ligament laxity and mild quadriceps atrophy.  
Strength was normal in the lower extremity, sensation was intact 
and reflexes were present.

In October 2003, the Veteran testified that his symptoms included 
pain, swelling, locking, decreased range of right knee motion and 
an inability to walk down stairs.  

When seen on an outpatient basis by VA in January 2004, the 
Veteran complained of worsening right knee pain and effusion with 
activity

On October 12, 2004, the Veteran underwent a right knee 
arthroscopy and partial medial meniscectomy at a VA medical 
facility.  The Veteran related having many years of right pain 
with multiple  episodes of giving out.  Other findings included 
those of chondrosis of the medial patellar facet and the non-
weight bearing surface of the medical femoral condyle, the 
residuals of a previous near complete medial meniscectomy with 
irregularity of the posterior  horn with scarring and synovitis.  

The VA treatment records in 2004 and 2005 noted the Veteran's 
complaints of right knee buckling, instability and pain.  His 
right knee was noted to have crepitus, a mild genu varus, and 
mild effusion.  His previous treatment had included multiple 
arthroscopic surgeries and knee injections.  A patellar brace 
provided 75 percent relief, and the medial offloading knee brace 
provided 95 to 100 percent relief and allowed the Veteran to 
climb a ladder again on the job.  

On March 22, 2006, the Veteran underwent a right total knee 
arthroplasty at a VA medical facility.  

The VA treatment records in 2007 and 2008 indicate that the range 
of right knee motion was from 5 to 100 degrees.  There was no 
indication of knee instability or effusion.  The Veteran did 
report having some discomfort climbing stairs.  He took Ibuprofen 
during the day to control his pain and Vicoden at night.  In 
2008, the Veteran was in physical therapy and, at one point, 
complained of being unable to bend his knee to ride a bicycle.  

In July 2008, the Veteran testified that he had puffiness in his 
right knee and that, while he did not have knee pain with 
sitting, his right foot sometimes became tingly and fell asleep 
if he sat in one position too long.  He did not feel that his 
knee was properly aligned.  He could walk approximately a quarter 
of a mile.  He also testified about how his disability affected 
his personal and work life.  

Other VA examinations were conducted in April and September 2009.  
At the April examination, the Veteran complained of fatigability 
and lack of endurance and reported using a hinged brace for 
walking.  Until recently, he was employed full-time as an 
electrical engineer, which was essentially a desk job.   

On examination, there was no right knee effusion, edema, 
instability, weakness, redness, abnormal movement or varus/valgus 
deformity.  There was evidence of bony enlargement and crepitus.  

Right knee extension was to 10 degrees and flexion was to 110 
degrees.  The knee was not painful on motion, and there was no 
addition limitation of motion due to pain, fatigue, weakness, 
incoordination or lack of endurance with repetition.  The 
examiner estimated that there would be no additional limitation 
of motion during flare-ups.

At the September examination, the Veteran complained of having 
daily chronic pain after walking or standing for 20 minutes.  He 
rated the pain as 7 out of 10.  His pain lasted from 60 to 90 
minutes and was alleviated by rest, ice and using Motrin or 
Ranitidine.   

The Veteran also complained of having stiffness after sitting for 
more than 15 minutes and of chronic swelling after standing or 
walking for 20 minutes.  He denied having weakness, instability, 
locking, or giving way, but endorsed fatigability and lack of 
endurance.  

There was no additional limitation of motion during flare-ups, 
and the Veteran was independent in all activities of daily living 
but had to alter the way he did things due to knee pain and 
stiffness.  There was no change in the physical examination of 
the right knee except now there was guarding of movement.  

The right knee extension remained the same, but flexion was 
reduced to 90 degrees with pain at the end range.  There was 
varus/valgus in neutral and at 30 degrees of flexion.  

The examiner's impression was that the Veteran had mild to 
moderate functional impairment due to his subjective complaints 
and decreased range of motion.  The Veteran was unemployed due to 
the closing of the plant where he worked.

The Board will consider all applicable diagnostic codes in rating 
the Veteran's right knee disability.

A claimant can have separate ratings for limitation of extension 
and limitation of flexion.  See VAOPGCPREC 9-2004.  Also, a 
claimant can have ratings for limitation of motion under Code 
5260 (limitation of flexion) and/or Code 5261 (limitation of 
extension), and for recurrent subluxation or lateral instability 
under Code 5257.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.

Consideration is to be given to whether there is less movement 
than normal, more movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, or 
interference with standing, sitting, or weight bearing.  38 
C.F.R. § 4.45.

With any form of arthritis, painful motion is an important factor 
of disability, the facial expression, wincing, etc., on pressure 
or manipulation, should be carefully noted and definitely related 
to affected joints.  Muscle spasm will greatly assist the 
identification.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  Crepitation either in the soft tissues such as 
the tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact which 
are diseased.  Flexion elicits such manifestations.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

Flexion of the leg limited to 60 degrees warrants a 
noncompensable rating, flexion limited to 45 degrees warrants a 
10 percent rating, flexion limited to 30 degrees warrants a 20 
percent rating, and flexion limited to 15 degrees warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Code 5260.  

Extension limited to 5 degrees warrants a noncompensable rating, 
extension limited to 10 degrees warrants a 10 percent rating, 
extension limited to 15 degrees warrants a 20 percent rating, 
extension limited to 20 degrees warrants a 30 percent rating, 
extension limited to 30 degrees warrants a 40 percent rating, and 
extension limited to 45 degrees warrants a 50 percent rating.  38 
C.F.R. § 4.71a, Code 5261.

Diagnostic Code 5055 provides that, following an initial one year 
period after replacement, a 60 percent rating may be assigned for 
chronic residuals consisting of severe painful motion or weakness 
in the affected extremity.  Intermediate degrees of residual 
weakness, pain, or limitation of motion are to be rated by 
analogy to diagnostic codes 5256, 5261, 5262, with a minimum 
rating of 30 percent.  38 C.F.R. § 4.71a.

The medical evidence shows that the Veteran does not have 
clinically observed manifestations associated with Code 5256 
(ankylosis), Code 5258 (dislocated semilunar cartilage), Code  
5259 (removal of semilunar cartilage), or Code 5262 (impairment 
of tibia and fibula) for the period under review.   
 
The Veteran's right knee arthritis is rated based on limitation 
of motion.  See 38 C.F.R. § Code 5003 (2009).

Normal range of motion of the knee is flexion to 140 degrees and 
extension to 0 degrees.  38 C.F.R. § 4.71a, Plate II.

Beginning on September 13, 2001, an increased rating of 30 
percent is assigned for the service-connected right knee 
disability picture manifested by arthritis based on a functional 
limitation due to pain and during flare-ups that more closely 
resembled that of flexion being restricted to 15 degree.  

Here, the Board notes that, for this period, the Veteran 
exhibited increasing functional loss of a severe degree that 
initially required the performance of partial medial meniscectomy 
and eventually a right knee arthroplasty.  

Prior to undergoing the right knee arthroplasty, the Veteran was 
assigned a separate 30 percent based on his having severe 
instability and recurrent subluxation.  This is the highest 
rating assignable under Diagnostic Code 5257.  

Clearly, no rating based on arthritis with limitation of motion 
should be for application after March 22, 2006 because this is 
the date that the Veteran underwent his right total knee 
arthroplasty and any rating based on functional loss would be 
subsumed by that separately assigned under the provisions of 
Diagnostic Code 5055.  

After the 100 percent was assigned rating from March 2006 through 
April 2007, the medical evidence shows that the service-connected 
disability picture manifested by the residuals of a right total 
knee replacement more closely resembled the criteria for a 60 
percent rating based on the Veteran having severe painful motion 
and weakness.  

Accordingly, beginning on May 1, 2007, a 60 percent rating for 
the service-connected status post right knee arthroplasty is 
warranted.  

The Board considered whether referral for evaluation for an 
extraschedular rating is indicated.  See 38 C.F.R. § 3.321(b); 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  There is nothing in 
the record that reflects or suggests that the service-connected 
right knee disabilities are productive of an unusual or 
exceptional disability picture as to render impractical its 
rating under the provisions of the criteria applied in this case.  

The service-connected disabilities also do not involve 
extraordinary factors such as marked interference with 
employability or frequent hospitalizations that are not addressed 
by established standards.  

Furthermore, the schedular criteria are not shown to be 
inadequate for the purpose of rating the service-connected right 
knee disabilities.



ORDER

An increased rating in excess of 30 percent for the service-
connected status post right meniscectomy on the basis of 
instability or recurrent subluxation is denied.

An increased rating of 30 percent for the service-connected right 
knee arthritis based on functional loss due to pain and during 
flare-ups is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.

An increased rating of 60 percent for the service-connected 
residuals of a right total knee arthroplasty beginning on May 1, 
2007 is granted, subject to the regulation controlling 
disbursement of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals




 Department of Veterans Affairs


